DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-7, 15, 17-19, 23, 25, 42-43, 47 and 69-79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-7, 15, 17-19, 23, 25, 42-43, 47 and 69-79 are unclear over recitation of the phrase “measuring the amount of a housekeeping gene and/or total DNA in the cell free nucleic acids isolated from the body fluid sample, wherein the amount of housekeeping gene and/or total DNA in the sample correlates to the amount of Line 1 and the amount of Line 1 is within a range of 3,000-700,000 pg/µL”, as recited in part iii of claims 1, 23, 25,47 and 73.  The limitation is unclear at least in so far as it requires measuring the amount of one element (a housekeeping gene and/or total DNA in the cell free nucleic acids), but the required value for the measurement is expressed in terms of another element.  For example, a measurement of the amount of the housekeeping gene GAPDH can be determined to be some amount, but that amount has to correlate to an amount of Line-1 in the sample being 3,000-700,000 pg/µL.  But it is not established by either the claim, the specification, or the state of the art as to what values for any amount of the generically encompassed “housekeeping gene” or the recited “total DNA” in the sample would be equivalent to any particular amount of Line-1 in the sample.  It is thus unclear what values, amounts, or ranges of “a housekeeping gene and/or total DNA” (i.e.:  any measure of an element other than Line-1) would meet the required range as recited in the claims.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 15, 17-19, 23, 25, 42-43, 47 and 69-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection of claims for lack of an adequate written description in the application as originally filed is relevant to the limitations of the claims which require “measuring the amount of a housekeeping gene and/or total DNA in the cell free nucleic acids isolated from the body fluid sample, wherein the amount of housekeeping gene and/or total DNA in the sample correlates to the amount of Line 1 and the amount of Line 1 is within a range of 3,000-700,000 pg/µL”.  In the instant case neither the specification nor the related art provide any particular correlation between any generic measurement of the amount of any housekeeping gene, or any particular measurement of the amount of total DNA, in the cell free nucleic acids isolated from the body fluid sample that can in fact be correlated to an amount of Line 1 within a range of 3,000-700,000 pg/µL.  For example, if the artisan practicing the methods as claimed detects 10 pg/µL of GAPDH DNA in the cell free nucleic acids isolated from the body fluid sample, or detects 800 ng/µL of total DNA in the cell free nucleic acids isolated from the body fluid sample, there is nothing established by either the specification or the state of the art as to what amount of Line-1 DNA such a measurement is correlated to.  Thus while the specification teaches the usefulness in measuring and detecting a particular amount of Line-1, there is nothing in the specification that allows the skilled artisan to convert the measurement of that particular element to values of any other particular element.
The discrepancy between the particular teachings of the specification and the breadth of the methods encompassed by the rejected claims is relevant when considering the differences between measuring Line-1 versus any other housekeeping gene as encompassed by the claims.  The Line-1 retrotransposon family is estimated to contain 600,000 copies, accounting for at least 15 % of the human genomic DNA (e.g.:  Pickeral et al (2000) (as cited in the IDS of 04/28/2022).  Compared to Line-1 nucleic acids, most housekeeping genes are present in limited copy numbers in the human genome; for example, the human genome encodes a single functional copy of the GAPDH gene (Ercolani et al, 1988) (as cited in the IDS of 04/28/2022), and even considering the possible presence of pseudogene the amount of GAPDH in a single human genome is not comparable to the amount of Line-1 DNA in a single human genome.  
The specification does not provide the skilled artisan with the basis for how measures of a different gene, which may have a copy number in the genome different than LINE-1, may be used in so far as different values of a different gene may be indicative of different quantities of DNA in a sample.  And while the specification demonstrates that there is some relationship between the different values (i.e.: concentration of total DNA and concentration of Line-1), neither the disclosure nor the state of the art provide any particular relationship such that the skilled artisan practicing a method comprising measuring total DNA can know that an amount of total DNA satisfies the Line 1 concentration limitations of the claims. 

Relevant to the rejection it is noted that while the specification provides particular ranges of specific amounts of LINE-1 that are suitable for the claimed methods, the specification only generically provides that some measures of a housekeeping gene and/or total DNA may indicate suboptimal sample preparation and blood lysis which impacts DNA quantity, quality and/or purity (e.g.:  page 14-15).  And while the specification provides (e.g.:  FIG. 3B) that the Line 1 DNA generally correlates to total DNA amount in the plasma (see FIG. 3B and Page 7, line 17-18), these teachings of the specification are not any teaching of a particular relationship among different measures such that a different measure can be correlated to a specific value of Line-1 concentration.  Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify some relationship among different DNA and/or gene concentrations that might be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.

Based on this analysis, one of skill in the art would not conclude that applicant was in possession of the claimed methods because a description of an effective range of Line-1 concentrations is not representative of the breadth of the genus encompassed by the claims and is insufficient to support the claim.

Double Patenting
It is noted that the instant claims are similar in structure to the claims of US Patent 10,865,451 that issued from parent application 14/897,269.  The instant claims are directed to measuring the amount of a housekeeping gene and/or total DNA in a sample, and require correlated that measured amount to an amount of LINE-1 that is within a range of 3,000-700,000 pg/uL of a sample.  Where the Examiner has provided rejections of claims germane to this limitation (i.e.:  under 35 USC 112 as unclear, and as not adequately described in the application as originally filed) the instant claims are not rejected for double patenting issues over the claims of 10,865,451 which are require measuring the level of LINE-1 directly.  It is noted here that if a traversal of the rejections set forth in the instant Office Action includes a persuasive argument that the extrapolation of a particular range of LINE-1 concentration from a measurement of an amount of a housekeeping gene and/or total DNA in a sample is either particularly provided in the application as originally filed, or understandable based on teaching of prior art, then a rejection of claims for obviousness type double patenting may be required.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634